IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 3, 2009
                                     No. 08-10515
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

JESSE VAN MYERS

                                                   Plaintiff-Appellant

v.

ENNIS INDEPENDENT SCHOOL DISTRICT

                                                   Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                                   (07-CV-865)


Before SMTIH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jesse Van Myers is appealing the district court’s denial of his motion to
proceed in forma pauperis (IFP) on appeal following the magistrate judge’s order
granting the defendant Ennis Independent School District (EISD) summary
judgment and dismissing his complaint under Title VII of the Civil Rights Act
and the Age Discrimination in Employment Act (ADEA). 29 U.S.C. § 623(a)(1);
42 U.S.C. § 2000e(a)(1); 28 U.S.C. § 636(c). Myers is effectively challenging the
district court’s certification that he should not be granted IFP status because his

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-10515

appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
Cir. 1997); 28 U.S.C. § 1915(a)(3).
      The evidence at summary judgment showed that Myers sought to
challenge EISD’s hiring decision for the 2005-2006 school year more than 300
days after he learned that he had not been hired for the position. That challenge
was untimely. See 29 U.S.C. §§ 626(d)(1)(B), 633(b); Vadie v. Miss. State Univ.,
218 F.3d 365, 371 (5th Cir. 2000). As for the hiring decision for the 2006-2007
school year, EISD presented summary judgment evidence that it did not hire
Myers because the other candidate was more qualified, having more recent
experience in both agriculture and pedagogy and more positive references.
Myers’s evidence of his own qualifications was insufficient to rebut that
evidence. Moreover, other than his subjective opinion, Myers did not offer any
evidence that EISD did not hire him because of his age or race. Thus, Myers did
not satisfy his burden of showing that a genuine issue of material fact existed as
to whether EISD intentionally discriminated against him based on his age or
race. See McCoy v. City of Shreveport, 492 F.3d 551, 556-57 (5th Cir. 2007); Ross
v. Univ. of Tex. at San Antonio, 139 F.3d 521, 525-27 (5th Cir. 1998).
      Because there was no genuine issue as to any material fact and EISD was
entitled to judgment as a matter of law, the district court’s determination that
Myers’s appeal was not taken in good faith was correct. See Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983).
      Because Myers has failed to show that he has a nonfrivolous issue for
appeal, we uphold the district court’s order certifying that the appeal is not
taken in good faith. Myers’s request to proceed IFP is DENIED, and his appeal
is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir. R. 42.2.
   IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS.




                                        2